Citation Nr: 0018933	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $5,654, to include the issue of whether that 
debt was validly created.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from May 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an adverse waiver decision issued by 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office Committee on Waivers and Compromises 
(RO).  

REMAND

Prior to considering requests for waiver of overpayments, it 
is necessary to first review the validity of the creation of 
the debt itself, at least when affirmatively raised by an 
appellant or by the evidence presented.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); Narron v. West, 13 Vet. 
App. 223 (1999).  

While the veteran was in receipt of nonservice-connected 
pension benefits, his spouse received an inheritance sometime 
in 1997 which included $60,900 in cash.  The veteran did not 
report receipt of this one-time source of income until 
February 1998.  This resulted in an overpayment of pension 
benefits since the amount received by inheritance clearly 
exceeded the lawful amount of maximum income for the 
veteran's continued receipt of monthly nonservice-connected 
pension benefits.  Although the veteran has not directly 
raised the issue of the validity of the underlying 
indebtedness, the evidence on file calls into question the 
actual computation of the amount of the overpayment, 
presently calculated at $5,654.  

In February 1998, the veteran wrote to the RO and reported 
that his spouse had received a cash inheritance of $60,900 in 
"1997."  In April 1998, the RO wrote a letter to the 
veteran requesting that he "furnish the exact date" that 
his spouse actually received this inheritance.  As aptly 
pointed out by the RO in its subsequent waiver decision and 
statement of the case, the veteran never directly responded 
to this question.  Had the letter requesting this information 
more specifically explained that the exact date of receipt of 
this inheritance income would be used to compute the proper 
time for pension termination, and the amount of pension 
benefits overpaid him thereafter, the veteran may have better 
understood why it was essential that he report this 
information.  Having received no clear response to this 
inquiry, the RO subsequently, and in accordance with usual 
practice, counted this income as received on January 1, 1997, 
terminated pension at that time, and calculated that all 
pension payments made thereafter were included in the 
overpayment at issue in this case.

However, in September 1998, the veteran submitted an 
eligibility verification report (EVR) which listed all income 
received by himself and his spouse for calendar years 1997 
and 1998.  With respect to this spouse's receipt of income 
from 1997, this form reported that his spouse received cash 
from inheritance of $60,900 and parenthetically within the 
block on that form noted "6-23-97."  [It is also apparently 
reported that the veteran's spouse received $9,319.45 on 
"10-23-97" as a down payment on land, which the Board 
presumes to mean as proceeds from sale of one of the parcels 
of real estate she also received by inheritance.]  
Additionally, in the last paragraph of the veteran's March 
1999 substantive appeal (VA Form 9), the veteran referred to 
the fact that his pension had been cut off in January 1997 
but "the judge did not finalize the inheritance until June 
23, 1997."

38 C.F.R. § 3.660(a)(2) provides that where reduction or 
discontinuance of a running award of improved pension is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective the end of the month 
in which the increase occurred.  If the veteran's spouse did 
not receive any part of an inheritance (which is properly 
countable as income) until June 1997, then the proper 
effective date for discontinuance of the veteran's pension 
(and for computation of any overpayment thereafter), would 
have been July 1, 1997.

In this case, it is clear that the RO correctly attempted to 
obtain the information it needed to accurately determine when 
the veteran's pension benefits should be terminated based 
upon the receipt of income in excess of the maximum amount 
allowable for continued receipt of pension.  While the 
veteran did not directly respond to the written inquiry sent 
him by the RO on this issue, there is evidence on file which 
at least strongly indicated that the proceeds of the 
veteran's spouse's inheritance were not distributed or 
received until June 1977.  Before the Board (or the RO) may 
finally address a request for waiver of overpayment, it must 
first be accurately determined whether the amount of 
overpayment was validly and lawfully created, including 
consideration of the actual method of computation of this 
overpayment.  

In reviewing the written submissions of the veteran in this 
case, it is clear that he has also raised other issues about 
the propriety of the creation and enforcement of the 
overpayment which will not now be addressed by the Board.  
However, the veteran should understand that the laws and 
regulations governing payment of VA nonservice-connected 
pension benefits are clear and that this benefit is intended 
only to provide a subsistence income to qualifying veterans.  
In this regard, the Board would recommend that the veteran 
personally contact his representative and/or personnel at the 
RO who routinely deal with the calculation and disbursement 
of such pension benefits to gain an understanding of these 
rules and regulations.  While the veteran is paid an 
additional amount of pension benefits on behalf of a 
dependent spouse, all income from every source received by 
both the veteran and his spouse is included in determining 
whether pension benefits are properly payable and the proper 
amount.  The reason for this is that the Government assumes 
that wages and income received by a veteran's spouse may be 
available for use by and support of the veteran himself in 
providing for the basic necessities of life.  The veteran is 
not entitled, upon his spouse's receipt of excess income, to 
simply return the portion of VA benefit proceeds additionally 
paid him on the basis that he has a spouse.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should again request the 
veteran to provide evidence documenting 
the actual date of receipt of the 
proceeds of his spouse's inheritance in 
1997.  Presuming that these proceeds were 
likely deposited in a financial 
institution after distribution, it should 
not be difficult to obtain a statement 
from such financial institution 
documenting the date of such deposit, be 
it either an ordinary monthly bank 
statement or some other document created 
by that financial institution which 
simply indicates the date that those 
proceeds first became available to the 
veteran's spouse and/or the veteran.  The 
letter requesting this information should 
explain that in the absence of such 
evidence, the RO will have no alternative 
but to continue imputing the receipt of 
these inheritance proceeds to January 1, 
1997.  Additionally, the RO should offer 
the veteran the opportunity of submitting 
any additional evidence or argument he 
may have with respect to the issue 
pending appeal.  Finally, the RO should 
forward the veteran another VA Form 20-
5655, Financial Status Report (for 
completion in detail), so that the RO may 
again review the veteran's request for 
waiver of any overpayment remaining after 
any recomputation of that overpayment.

2.  After completion of the above 
development, the RO should recompute the 
overpayment, if any, at issue in this 
case in consideration of the evidence 
submitted by the veteran in response to 
the above paragraph and in consideration 
of 38 C.F.R. § 3.3660(a)(2).  If an 
overpayment remains, the RO should so 
notify the veteran and this notification 
should include an accounting which 
clearly explains exactly how the amount 
of the overpayment at issue is being 
computed.  This information may be 
included in a newly issued waiver 
decision or a supplemental statement of 
the case which should be issued to the 
veteran for an opportunity to respond.  
If the computation of the overpayment or 
waiver thereof is not decided 
satisfactorily to the veteran, then the 
case should be returned to the Board for 
appellate review after compliance with 
all appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


